IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-34,388-21


                  EX PARTE CRYSTAL YVETTE ROBERSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1259653-I IN THE 262ND DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.


                                             ORDER

       Applicant was convicted of aggravated assault of a family member and sentenced to thirty

years’ imprisonment. The First Court of Appeals affirmed her conviction. Roberson v. State, 371

S.W.3d 557 (Tex. App.—Houston [1st] June 7, 2012). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       We have previously dismissed five subsequent applications in this cause. See TEX . CODE

CRIM . PROC. art. 11.07, § 4. It is obvious from the record that Applicant continues to raise grounds

that were previously rejected on the merits or that should have been raised in previous applications.
                                                                                                  2

We hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex parte Jones, 97

S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should Applicant file

future habeas applications in this cause, we will not consider the merits of her applications unless

she shows that the factual or legal basis of her grounds was unavailable in a previously filed

application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: November 3, 2021

Do not publish